Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 20 and 30, the claims recite “one or more circuits to indicate,” it is unclear how the circuit is the structure that performs the function of the API as there is no instructions being executed. Circuits normally execute instructions that are stored in memory. It is unclear how the verb “indicate” is being used in this context. Clarification is required. Dependent claims 21-29, 31-39 are rejected based on dependency.
Regarding claims 1, and 20 recite “performed at least in part by one or more processors” and “one or more circuits to perform.” It is not clear how the processor/circuit can perform an API, as processors/circuits normally execute instructions that are stored in memory. It is unclear how the verb “perform” is being used in this context. Dependent claims 2-10, 21-29 are rejected based on dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 17, 20, 21, 23-30, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Budge (U.S. Patent 8,438,370).
Regarding claim 1, Budge teaches a non-transitory computer readable medium having stored thereon an application programming interface (API), which if performed at least in part by one or more processors (note: the claims do not require the following steps to be performed, examiner is provided 
Regarding claim 2, Budge teaches wherein: 
a first thread of plurality of threads modifies a first shared data value (see ¶ 17, “According to one aspect of the present invention, a method for generating a plurality of data values includes defining a thread array having a number of threads” and ¶ 20, “Each thread is associated with a target one of the data elements to be updated and is also associated with a source one of the of data elements, where the source data element is to be used to update the target data element. Each thread is assigned to one of a number of subsets of threads that independently update their respective target data elements. In this aspect, each thread in a first one of the subsets update their respective target data elements using an initial value of their respective source data elements, and at least some of the target data elements associated with the threads of the first subset are the source data elements for at least some of the threads in a second one of the subsets.”); 
a second thread of the plurality of threads modifies a second shared data value (see ¶ 17, “According to one aspect of the present invention, a method for generating a plurality of data values includes defining a thread array having a number of threads” and see ¶ 20, “Each of the threads in the second subset computes an updated value for its respective target data element using the value of the 
the first thread indicates a first arrival to the API when the first thread has completed modifying the first shared data value (see ¶ 44, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the third subset update their respective elements MT[tid] only after the threads in the first and second subsets have completed their updates”); 
the second thread indicates a second arrival to the API when the second thread has completed modifying the second shared data value (see ¶ 44, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the third subset update their respective elements MT[tid] only after the threads in the first and second subsets have completed their updates”); and 
the first thread or the second thread is selected by the one or more of the plurality of threads to perform a set of operations that depend on the first shared data value and the second shared data value, the selection based, at least in part, on the order of arrival comprising the first arrival and the second arrival indicated by the API (see ¶ 17, “According to one aspect of the present invention, a method for generating a plurality of data values includes defining a thread array having a number of threads” and  ¶ 42, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the second subset update their respective elements MT[tid] after the threads in the first subset perform their updates and before any of the remaining threads perform updates.”).

Regarding claim 3, Budge teaches wherein the first thread and the second thread complete modifying the first shared data value and the second shared data value when the first thread and the second thread do not contain additional instructions that depend on the first shared data value and the second shared data value (see ¶8. “To the extent that threads assigned to different data elements do not have data dependencies on each other, those threads can be executed in parallel, providing a potentially significant performance advantage” see ¶ 38, “In the twister phase, the threads are executed in subsets of mutually independent threads, and the elements of MT are updated in order to the extent needed to preserve correct behavior while still providing a high degree of parallelism.”).

Regarding claim 4, Budge teaches wherein the first thread and the second thread indicate to the API by performing a function call (see 82, “The library functions may include driver API calls that instruct a driver program executing on a CPU to send commands that define the CTA(s) to a PPU, which executes the CTA(s) as specified by the driver”).
Regarding claim 5, Budge teaches wherein the first thread or the second thread are selected by receiving, from the API, the order and determining if the first thread or the second thread has a lowest value in the order (see 17, “Execution of different threads is ordered so that all of the threads in the first subset storing their data values in the memory before any of the threads in the second subset compute their data values. For example, each thread may execute a thread synchronization command that synchronizes the threads at a point at which all of the threads in the first subset have stored their data values in the memory and before any of the threads in the second subset compute their data values.”).
Regarding claim 6, Budge teaches wherein the set of operations that depend on the first shared data value and the second shared data value are an epilogue. Note: epilogue is defined as a set of instructions, perform a data-dependent operating using one or more shared values, see ¶ 57 of applicant’s specification. (see ¶ 17, “The subsets include at least a first subset and a second subset, where none of the threads in the first subset depend on data values to be computed by any of the threads in the second subset but at least some of threads in the second subset depend on data values to be computed by at least some of the threads in the first subset.”).
Regarding claim 7, Budge teaches wherein the API, when performed by the one or more processors, facilitates parallel computations performed by each thread of the plurality of threads (see ¶16, “To the extent that threads assigned to different data elements do not have data dependencies on each other, those threads can be executed in parallel”).
Regarding claim 8, Budge teaches wherein each thread of the plurality of threads is synchronized by waiting for one or more arrivals indicated in the order (see ¶77, “Thus, while the threads in the first subset are executing their iterations, the other threads are simply waiting for synchronization to occur. Once the threads of the first subset finish, they reach the syncthreads command, and synchronization (step 510) is achieved”).

Regarding claim 17, Budge teaches wherein the thread is selected to perform one or more operations to prepare shared data if the thread is first among the group of threads to be available to perform the one or more operations to prepare shared data (see ¶ 42, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the second subset update their respective elements MT[tid] after the threads in the first subset perform their updates and before any of the remaining threads perform updates.”).
Regarding claim 20, is a processor claim that contains substantially the same limitations as claim 1. Therefore, they are rejected for the same reasons as claim 1. In addition Budge teaches a processor comprising: one or more circuits (see Fig. 1). Note: the circuit only needs to be capable of performing the steps. Examiner is providing art for compact prosecution.
Regarding claim 21, Budge teaches wherein: 
an arrival index a thread of the plurality of threads is determined based on the order (see ¶ 17, “According to one aspect of the present invention, a method for generating a plurality of data values includes defining a thread array having a number of threads” and  ¶ 55, “In one embodiment, when a thread encounters the syncthreads command, it generates an "arrival" signal for an instruction unit (e.g., instruction unit 212 of FIG. 2) that controls instruction issue for the threads of the CTA. After receiving the arrival signal from a particular thread, the instruction unit defers issuing further instructions for that thread until such time as the instruction unit receives corresponding arrival signals from all of the threads of the CTA”); 
if the arrival index of the thread is last in the order, the thread performs a set of instructions that depend on one or more shared data values (see ¶ 62, “Threads that do not satisfy the condition at step 456 skip step 458. At step 460, the thread checks its thread identifier tid to determine whether it is the last thread (e.g., whether tid=623). At step 462, the last thread computes its local variable y, e.g., using: y=MSB(MT[623])|LSBS(MT[0]). (Eq. 8)”);
and if the arrival index of the thread is not last in the order, a second thread of the plurality of threads is determined based on the order to perform the set of instructions (see ¶ 59, “Accordingly, at 
Regarding claim 23, Budge teaches wherein the second thread performs the set of instructions if it is last in the order (see ¶ 62, “At step 460, the thread checks its thread identifier tid to determine whether it is the last thread (e.g., whether tid=623).).	
Regarding claim 24, Budge teaches wherein the set of instructions that depend on the one or more shared data values is an epilogue. Note: epilogue is defined as a set of instructions, perform a data-dependent operating using one or more shared values, see ¶ 57 of applicant’s specification. (see ¶ 17, “The subsets include at least a first subset and a second subset, where none of the threads in the first subset depend on data values to be computed by any of the threads in the second subset but at least some of threads in the second subset depend on data values to be computed by at least some of the threads in the first subset.”).
Regarding claim 25, Budge teaches wherein the order is determined based on when, during execution, each thread of the plurality of threads has completed modifying the one or more shared data items (see ¶ 58, “Threads that are not in the first subset skip step 446. At step 448, all of the threads are synchronized, e.g., using another syncthreads command. When all of the threads have reached step 448, it is guaranteed that updates to elements MT[0] through MT[226] are complete. Threads in a second subset can then update their respective elements MT[tid].”).

Regarding claim 26, Budge teaches wherein each thread of the plurality of threads has completed modifying the one or more shared data items when it does not contain additional modifications to the one or more shared data items required by the set of instructions (see ¶ 28, “When execution of a thread or SIMD group is completed, core 210 advantageously notifies core interface 203. Core interface 203 can then initiate other processes, e.g., to retrieve output data from shared memory 206 and/or to prepare core 210 for execution of additional threads.”).



Regarding claim 28, Budge teaches wherein the thread is selected to perform one or more operations to prepare one or more shared data items if the thread is first among the plurality of threads to be available to perform the one or more operations to prepare the one or more shared data items (see ¶ 17, “Execution of different threads is ordered so that all of the threads in the first subset storing their data values in the memory before any of the threads in the second subset compute their data values. For example, each thread may execute a thread synchronization command that synchronizes the threads at a point at which all of the threads in the first subset have stored their data values in the memory and before any of the threads in the second subset compute their data values”).

Regarding claim 29, Budge teaches wherein the API provides one or more function calls that facilitate parallel computations performed by each of the one or more plurality of threads (see ¶16, “To the extent that threads assigned to different data elements do not have data dependencies on each other, those threads can be executed in parallel”).

Regarding claim 30, is a system claim that contains substantially the same limitations as claim 1. Therefore, they are rejected for the same reasons as claim 1. In addition Budge teaches a system comprising: one or more circuits (see Fig. 1). Note: the circuit only needs to be capable of performing the steps. Examiner is providing art for compact prosecution.

Regarding claim 36, Budge teaches wherein the API provides one or more function calls that facilitate parallel computing (see ¶16, “To the extent that threads assigned to different data elements do not have data dependencies on each other, those threads can be executed in parallel”).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-16, 18-19, and 31-35 rejected under 35 U.S.C. 103 as being unpatentable over, and further in view of Budge (U.S. Patent 8,438,370) in view of Lindholm et al. (U.S. PG PUB 2008/0143730).

Regarding claim 12, Budge teaches further comprising: 
determining if the thread is last in the order of arrival (see ¶ 62, “At step 460, the thread checks its thread identifier tid to determine whether it is the last thread (e.g., whether tid=623).); 
selecting the thread from the group of threads to perform a set of instructions that depend on one or more shared data values, the selection based, at least in part, on if the thread is last in the order of arrival (see ¶ 52, “At step 438, the thread checks its thread identifier tid to determine whether it is the last thread (i.e., whether tid=623) or another thread (i.e., whether tid<623). At step 440, each thread except the last thread computes a local variable y using: y=MSB(MT[tid])|LSBS(MT[tid+1]). (Eq. 4)”);
 performing the set of instructions if the thread is selected (see ¶52, y=MSB(MT[tid])| LSBS(MT[tid+1]). (Eq. 4) ); and 

Budge does not expressly indicate that the second thread from the group of threads. However, Lindholm teaches that the second thread from the group of threads (see ¶ [0071] “In some embodiments, an active mask is applied at instruction issue to control which processing engines 402 execute the instruction so that an instruction can be executed in parallel for a subset of the threads in the SIMD group.” Note: a Single SIMD group can have multiple subsets, therefore, when Budge teaches threads in multiple subsets, they can obviously be in the same SIMD group of threads).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Budge by adapting the teachings of Lindholm to increase performance (see ¶[0077] of Lindholm).

Regarding claim 13, Budge teaches wherein the set of instructions that depend on the one or more shared data values is an epilogue Note: epilogue is defined as a set of instructions, perform a data-dependent operating using one or more shared values, see ¶ 57 of applicant’s specification. (see ¶ 17, “The subsets include at least a first subset and a second subset, where none of the threads in the first subset depend on data values to be computed by any of the threads in the second subset but at least some of threads in the second subset depend on data values to be computed by at least some of the threads in the first subset.”).
Regarding claim 14, Budge teaches wherein the thread is determined to be last in the order of arrival based, at least in part, on a count value provided by the API (see ¶ 62, “At step 460, the thread checks its thread identifier tid to determine whether it is the last thread (e.g., whether tid=623).).
Regarding claim 15, Budge teaches wherein the order of arrival is determined based on when each thread of the group of threads has completed modifying one or more shared data items (see ¶28, “When execution of a thread or SIMD group is completed, core 210 advantageously notifies core interface 
Regarding claim 16, Budge teaches wherein each thread of the group of threads has completed modifying one or more shared data items when it does not contain additional modifications required by the set of instructions (see ¶58, “When all of the threads have reached step 448, it is guaranteed that updates to elements MT[0] through MT[226] are complete. Threads in a second subset can then update their respective elements MT[tid].”).
Regarding claim 18, Budge teaches wherein the API provides one or more function calls that facilitate parallel computations performed by each thread (see ¶16, “To the extent that threads assigned to different data elements do not have data dependencies on each other, those threads can be executed in parallel”).
Budge does not expressly indicate each thread of the group of threads. However, Lindholm teaches each thread of the group of threads (see ¶ [0071] “In some embodiments, an active mask is applied at instruction issue to control which processing engines 402 execute the instruction so that an instruction can be executed in parallel for a subset of the threads in the SIMD group.” Note: a Single SIMD group can have multiple subsets, therefore, when Budge teaches threads in multiple subsets, they can obviously be in the same SIMD group of threads).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Budge by adapting the teachings of Lindholm to increase performance (see ¶[0077] of Lindholm).

Regarding claim 19, Budge teaches wherein each thread is synchronized by waiting for one or more arrivals indicated in the order of arrival (see ¶77, “Thus, while the threads in the first subset are executing their iterations, the other threads are simply waiting for synchronization to occur. Once the threads of the first subset finish, they reach the syncthreads command, and synchronization (step 510) is achieved.”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Budge by adapting the teachings of Lindholm to increase performance (see ¶[0077] of Lindholm).

Regarding claim 31, Budge teaches wherein: a first thread of the group of threads modifies a first shared data value (see ¶ 20, “Each thread is associated with a target one of the data elements to be updated and is also associated with a source one of the of data elements, where the source data element is to be used to update the target data element. Each thread is assigned to one of a number of subsets of threads that independently update their respective target data elements. In this aspect, each thread in a first one of the subsets update their respective target data elements using an initial value of their respective source data elements, and at least some of the target data elements associated with the threads of the first subset are the source data elements for at least some of the threads in a second one of the subsets.”); 
a second thread modifies a second shared data value (see ¶ 20, “Each of the threads in the second subset computes an updated value for its respective target data element using the value of the source data element associated therewith and stores the updated value of the target data element in the memory.”); 
the first thread indicates a first arrival to the API when the first thread has completed modifying the first shared data value (see ¶ 44, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the third subset update their respective elements MT[tid] only after the threads in the first and second subsets have completed their updates”); 

the first thread or the second thread is selected by one or more threads of the group of threads to perform a set of operations that depend on the first shared data value and the second shared data value, the selection based, at least in part, on the order of arrival comprising the first arrival and the second arrival indicated by the API (see ¶ 42, “(see ¶ 42, “In one embodiment, thread synchronization techniques are advantageously employed to guarantee that all threads in the second subset update their respective elements MT[tid] after the threads in the first subset perform their updates and before any of the remaining threads perform updates.”)”).
Budge does not expressly indicate that the second thread is of the group of threads. However, Lindholm teaches that the second thread is of the group of threads (see ¶ [0071] “In some embodiments, an active mask is applied at instruction issue to control which processing engines 402 execute the instruction so that an instruction can be executed in parallel for a subset of the threads in the SIMD group.” Note: a Single SIMD group can have multiple subsets, therefore, when Budge teaches threads in multiple subsets, they can obviously be in the same SIMD group of threads).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Budge by adapting the teachings of Lindholm to increase performance (see ¶[0077] of Lindholm).

Regarding claim 32, Budge teaches wherein the set of operations that depend on the first shared data value and the second shared data values is an epilogue. Note: epilogue is defined as a set of instructions, perform a data-dependent operating using one or more shared values, see ¶ 57 of applicant’s specification. (see ¶ 17, “The subsets include at least a first subset and a second subset, where none of the threads in the first subset depend on data values to be computed by any of the threads 
Regarding claim 33, Budge teaches wherein the first thread or the second thread are selected by receiving, from the API, the order of arrival and determining if the first thread or the second thread is last in the order of arrival (see ¶ 62, “At step 460, the thread checks its thread identifier tid to determine whether it is the last thread (e.g., whether tid=623).). 
Regarding claim 34, Budge teaches wherein the first thread and the second thread complete modifying the first shared data value and the second shared data value when the first thread and the second thread do not contain operations that compute one or more new values for the first shared data value and the second shared data value (see ¶58, “When all of the threads have reached step 448, it is guaranteed that updates to elements MT[0] through MT[226] are complete. Threads in a second subset can then update their respective elements MT[tid].”). 
Regarding claim 35, Budge teaches wherein the first thread and the second thread indicate to the API by performing a function call provided by the API (see 82, “The library functions may include driver API calls that instruct a driver program executing on a CPU to send commands that define the CTA(s) to a PPU, which executes the CTA(s) as specified by the driver”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Budge (U.S. Patent 8,438,370), as applied to claim 21 above, further in view of Fahs et al. (U.S. PG PUB 2014/0019724).

Regarding claim 22, Budge does not expressly disclose wherein the arrival index is determined based, at least in part, on a count value provided by the API.
However, Fah teaches wherein the arrival index is determined based, at least in part, on a count value provided by the API (see ¶[0060] “In one embodiment, the threads in the thread group do not wait for any of the other participating threads in the thread group. When the first thread of a particular thread group reaches the barrier instruction, an arrival count for the barrier is incremented by the thread group size, e.g., 32 threads).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Budge by adapting the teachings of Fahs to improve performance of threads.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Budge (U.S. Patent 8,438,370) as applied to claim 1 above, further in view of Lindholm et al. (U.S. Patent 7,015,913).

Regarding claim 9, Budge does not specifically disclose wherein a first thread among the group of threads is selected to perform a set of preprocessing instructions based, at least in part on if the first thread is available to perform the set of preprocessing instructions before other threads of the group of threads.
However, Lindholm teaches wherein a first thread among the group of threads is selected to perform a set of preprocessing instructions based, at least in part on if the first thread is available to perform the set of preprocessing instructions before other threads of the group of threads (see 48, “In step 511, Instruction Scheduler 430 determines if source data required to process the program instruction associated with the thread is available, and, if so, in step 513 Instruction Scheduler 430 outputs the program instruction associated with the thread to Instruction Dispatcher 440.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Budge by adapting the teachings of Lindholm to perform multithreaded processing.

Regarding claim 10, Budge does not specifically disclose wherein if the first thread is not available to perform the set of preprocessing instructions before other threads of the group of threads, a second thread among the group of threads is selected to perform the set of preprocessing instructions.
However, Lindholm teaches wherein if the first thread is not available to perform the set of preprocessing instructions before other threads of the group of threads, a second thread among the group of threads is selected to perform the set of preprocessing instructions (see ¶ 11, “First source data required to process the program instruction associated with the first thread are determined to be not available. Second source data required to process the program instruction associated with the second thread are determined to be available. The program instruction associated with the second thread to 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Budge by adapting the teachings of Lindholm to enable processing of samples independent of an order in which the samples are received (see ¶ 12 of Lindholm).

Claims 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Budge (U.S. Patent 8,438,370) in view of Lindholm et al. (U.S. PG PUB 2008/0143730) referred to as Lindholm 1, as applied to claim 30 above, further in view of Lindholm et al. (U.S. Patent 7,015,913) referred to as Lindholm 2.

Regarding claim 38, Budge and Lindholm 1 do not expressly disclose wherein the thread is selected to perform a set of prologue instructions based, at least in part, on if the thread is first among the group of threads available to perform the set of prologue instructions. 
However, Lindholm 2 teaches wherein the thread is selected to perform a set of prologue instructions based, at least in part, on if the thread is first among the group of threads available to perform the set of prologue instructions (see 48, “In step 511, Instruction Scheduler 430 determines if source data required to process the program instruction associated with the thread is available, and, if so, in step 513 Instruction Scheduler 430 outputs the program instruction associated with the thread to Instruction Dispatcher 440.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Budge and Lindholm 1 by adapting the teachings of Lindholm 2 to enable processing of samples independent of an order in which the samples are received (see ¶ 12 of Lindholm 2).

Regarding claim 39, Budge and Lindholm 1 do not expressly disclose wherein a second thread is selected to perform the set of prologue instructions if the first thread is not first among the group of threads available to perform the set of prologue instructions and the second thread is first among the group of threads available to perform the set of prologue instructions.

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Budge and Lindholm 1 by adapting the teachings of Lindholm 2 to enable processing of samples independent of an order in which the samples are received (see ¶ 12 of Lindholm 2).
Response to Arguments
Applicant's arguments filed on 2/16/2022 have been fully considered but they are not persuasive. 
Regarding previous 101 rejections, have been withdrawn in light of the amendment.
Regarding 112(b) rejections, applicant has not specifically addressed the remaining issues. 
Regarding 102 rejections, independent claim 1, recites “a medium having stored thereon an API, which if performed.” Thus, the claims do not require the API to be performed, the claim only requires a stored API, which Budge teaches in ¶ 82 API. Applicants argument is actually moot. Examiner has given a complete rejection for the sake of compact prosecution. 
Regarding claims, 11, 20, and 30, applicants remark of Budge not teaching indicating an order of thread is also incorrect. Budge teaches indicating an order of threads as disclosed in ¶ 17, see rejection above.
Regarding claims 7, 8, 36, and 37, applicants’ arguments are general allegations.
Regarding 103 rejections, claims 2-6, 12-16, 18, 19, 21, 23-29, 31-35, applicants argue nothing in Lindholm teaches indicating an order of plurality of threads. Examiner disagrees. While Budge 

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner




/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194